Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 09/02/2021, applicant filed an amendment on 12/02/2021.  The pending claims are 1-8. 

Terminal Disclaimer
3.	The terminal disclaimer filed on 02/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9959878 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk Gottlieb on 12/08/2021.
The application has been amended as follows:
In the claims:
1. (Currently amended) An audio processing unit, comprising:
	one or more processors;

		receiving an encoded audio bitstream comprising an audio program, the encoded audio bitstream including encoded audio data of a set of one or more audio channels and metadata associated with the set of audio channels, wherein the metadata includes dynamic range control (DRC) metadata, loudness metadata, and metadata indicating a number of channels in the set of audio channels, wherein the DRC metadata includes DRC values and DRC profile metadata indicative of a DRC profile used to generate the DRC values, and wherein the loudness metadata includes metadata indicative of a dialog loudness of the audio program;
		decoding the encoded audio data to obtain decoded audio data of the set of audio channels;
		obtaining the DRC values and the metadata indicative of the loudness of the audio program from the metadata of the encoded audio bitstream; and
		modifying the decoded audio data of the set of audio channels in response to the DRC values and the metadata indicative of the dialog loudness of the audio program, wherein modifying the decoded audio data comprises performing loudness control of the decoded audio data using the dialog loudness of the audio program.

3-4. (Cancelled)

7. (Currently amended) A method performed by an audio processing unit, comprising:
	receiving an encoded audio bitstream comprising an audio program, the encoded audio bitstream including encoded audio data of a set of one or more audio channels and metadata associated with the set of audio channels, wherein the metadata includes dynamic range control (DRC) metadata, loudness metadata, and metadata indicating a number of channels in the set of audio channels, wherein the DRC metadata includes DRC values and DRC profile metadata indicative of a DRC profile used to generate the DRC values, and wherein the loudness metadata includes metadata indicative of a dialog loudness of the audio program;
decoding the encoded audio data to obtain decoded audio data of the set of audio channels;

modifying the decoded audio data of the set of audio channels in response to the DRC values and the metadata indicative of the dialog loudness of the audio program, wherein modifying the decoded audio data comprises performing loudness control of the decoded audio data using the dialog loudness of the audio program.

8. (Currently amended) A non-transitory, computer-readable storage medium having stored thereon instructions, which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
	receiving an encoded audio bitstream comprising an audio program, the encoded audio bitstream including encoded audio data of a set of one or more audio channels and metadata associated with the set of audio channels, wherein the metadata includes dynamic range control (DRC) metadata, loudness metadata, and metadata indicating a number of channels in the set of audio channels, wherein the DRC metadata includes DRC values and DRC profile metadata indicative of a DRC profile used to generate the DRC values, and wherein the loudness metadata includes metadata indicative of a dialog loudness of the audio program;
	decoding the encoded audio data to obtain decoded audio data of the set of audio channels;
	obtaining the DRC values and the metadata indicative of the dialog loudness of the audio program from the metadata of the encoded audio bitstream; and
	modifying the decoded audio data of the set of audio channels in response to the DRC values and the metadata indicative of the dialog loudness of the audio program, wherein modifying the decoded audio data comprises performing loudness control of the decoded audio data using the dialog loudness of the audio program.


Allowable Subject Matter
5.	Claims 1-2 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Dependent claims 2, 5, and 6 are allowed for being dependent and further limiting independent claims 1, 7, and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659